TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-11-00895-CV



         Shalanda D. Moore, J.D.; and Joseph R. Willie, II, D.D.S., J.D, Appellants

                                                 v.

                Riecke Baumann, Receiver and Master in Chancery, Appellee


            FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
       NO. C-1-CV-11-012239, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               On December 19, 2012, we abated this appeal at the parties’ request while

they pursued settlement negotiations. Appellants filed a motion to reinstate the appeal on

February 11, 2013. The motion to reinstate is granted, and this appeal is reinstated. Appellants have

now filed a motion to dismiss this appeal and informed the Court that they have executed a

settlement agreement. In accordance with the parties’ signed settlement agreement, and as requested

in the motion to dismiss, we vacate the trial court’s November 22, 2011, Order Requiring Turnover

and Appointing Receiver and Master without reference to the merits, and we dismiss this appeal.

See Tex. R. App. P. 42.1(a)(2)(A), (B).
                                           _____________________________________________

                                           J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Vacated and Dismissed

Filed: April 5, 2013




                                              2